Title: From Alexander Hamilton to James Nicholson, 22 July 1795
From: Hamilton, Alexander
To: Nicholson, James


Sir.
New York July 22nd. 1795.
Your letter of this morng. surprises me as one part of it seems to imply that I had been seeking further correspondence between us. This certainly is not the fact. I considered your last letter as closing the business—nor did any step originate with me, or that I know of with any friend of mine for opening anew the discussion.
Measures it is true towards an accommodation have been subsequently in train; but I have had no other agency in the affair than that of meeting them, as I concieve, in a liberal & Gentlemanlike manner.
With this explanation, I shall only add that motives which affect me as an honest Man put it out of my power to abrige the time originally named—that I am sure, if alarms were excited in my family, I could find means to quiet them—that I should take it for granted the same would be equally practicable to You and that in every event I shall be ready to pursue our plan.
As to place I certainly did not mean Paulus Hook as the exact spot. I meant that as a point of rendezvous to proceed thence to some convenient place in the vicinity. But Col. Fish is instructed to arrange with You or your friend any other place out of this State which may be preferred. The reason of the choice of a place out of the State cannot need explanation.
I am Sir   Your humble Servt.

A. Hamilton
James Nicholson Esqr.

